Title: From John Quincy Adams to Stapleton,, 6 January 1816
From: Adams, John Quincy,Adams, Louisa Catherine Johnson
To: Stapleton,


				
					
					Ealing 6 Jany 1816.
				
				Mr & mrs Adams return their Compliments to Col. Stapleton with many thanks for his obliging offer to take their commands for the United States—They avail themselves of his kindness to request him to take charge of the inclosed letter & pray him to accept the assurance of their best wishes that he may have a pleasant & prosperous passage—
				
					
				
				
			